 



DEL MONTE FOODS COMPANY
2003 NON-EMPLOYEE DIRECTOR DEFERRED
COMPENSATION PLAN
Effective April 28, 2003

(Frozen as of December 31, 2004)



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

ARTICLE 1 Definitions
    1  
ARTICLE 2 Eligibility/Enrollment
    3  
2.1 Eligibility
    3  
2.2 Enrollment Requirements; Commencement of Participation
    3  
ARTICLE 3 Deferral Commitments/Vesting/Earnings Crediting
    3  
3.1 Election to Defer
    3  
3.2 Effect of Deferral Election Form
    4  
3.3 Withholding of Annual Deferral Amounts; Conversion into Deferred Stock Units
    4  
3.4 Crediting of Dividends and Distributions
    4  
3.5 Payment of Account Balances
    4  
3.6 Vesting
    4  
ARTICLE 4 Withdrawal Payouts
    4  
4.1 Withdrawal Payout; Suspensions for Unforeseeable Financial Emergencies
    4  
4.2 In-Service Payout Where No Unforeseeable Financial Emergencies
    5  
ARTICLE 5 Termination Benefit
    5  
5.1 Termination Benefit
    5  
5.2 Payment of Termination Benefit
    5  
5.3 Death Prior to Completion of Termination Benefits
    5  
ARTICLE 6 Survivor Benefit
    6  
6.1 Survivor Benefit
    6  
6.2 Payment of Survivor Benefit
    6  
ARTICLE 7 Beneficiary Designation
    6  
7.1 Beneficiary
    6  
7.2 Beneficiary Designation; Spousal Consent; Change
    6  
7.3 Acknowledgment
    6  
7.4 No Beneficiary Designation
    6  
7.5 Doubt as to Beneficiary
    6  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page

--------------------------------------------------------------------------------

ARTICLE 8 Termination, Amendment, or Modification of Plan
    6  
8.1 Termination
    6  
8.2 Amendment
    7  
8.3 Effect of Payment
    7  
ARTICLE 9 Administration
    7  
9.1 Committee Duties
    7  
9.2 Agents
    7  
9.3 Binding Effect of Decisions
    7  
9.4 Indemnity of Committee
    7  
ARTICLE 10 Claims Procedures
    7  
10.1 Presentation of Claim
    7  
10.2 Notification of Decision
    8  
10.3 Review of a Denied Claim
    8  
10.4 Decision on Review
    8  
10.5 Legal Action
    9  
ARTICLE 11 Miscellaneous
    9  
11.1 Unsecured General Creditor
    9  
11.2 Company’s Liability
    9  
11.3 Taxes
    9  
11.4 Nonassignability
    9  
11.5 Coordination with Other Benefits
    9  
11.6 No Special Rights
    9  
11.7 Furnishing Information
    9  
11.8 Captions
    9  
11.9 Governing Law
    9  
11.10 Notice
    10  
11.11 Successors
    10  
11.12 Spouse’s Interest
    10  
11.13 Validity
    10  
11.14 Incompetent
    10  
11.15 Counterparts
    10  

ii



--------------------------------------------------------------------------------



 



Del Monte Foods Company
2003 Non-Employee Director Deferred Compensation Plan
Effective April 28, 2003

     The Plan was frozen as of the close of business on December 31, 2004. All
Account Balances were vested as of December 31, 2004 and no Annual Deferral
Amount was credited on account of any period after December 31, 2004.

PURPOSE

         The purpose of this Plan is to provide deferred compensation to
non-employee directors who contribute materially to the continued growth,
development and future business success of Del Monte Foods Company, a Delaware
corporation, and its affiliates. The Plan is not intended to constitute a plan
subject to the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.

ARTICLE 1
Definitions

         For purposes hereof, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following meanings:



1.1   “Account Balance” shall mean the aggregate number of Deferred Stock Units
purchased by a Participant’s Annual Deferral Amounts and adjusted in accordance
with Section 3.4 of the Plan. This account shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the number of shares of Common Stock to be paid to or in respect of a
Participant pursuant to the Plan.   1.2   “Annual Deferral Amount” shall mean
that portion of a Participant’s Compensation that a Participant elects to have
and is deferred, in accordance with Article 3, for any one Plan Year.   1.3  
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 7, that are entitled to receive benefits
under the Plan upon the death of a Participant.   1.4   “Beneficiary Designation
and Spousal Consent Form” shall mean the form established from time to time by
the Committee that a Participant executes and returns to the Corporate Secretary
to designate one or more Beneficiaries.   1.5   “Board” shall mean the Board of
Directors of Del Monte.   1.6   “Claimant” shall mean a Participant or
Beneficiary who presents a claim to Del Monte in accordance with Article 10.  
1.7   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder.   1.8   “Committee” shall
mean the Executive Compensation Committee of the Board, or such other committee
as the Board shall appoint from time to time to administer the Plan.





1



--------------------------------------------------------------------------------



 



1.9   “Common Stock” shall mean the common stock of Del Monte, par value $0.01
per share.   1.10   “Compensation” shall mean any cash or any grant of Common
Stock to be made pursuant to the “Del Monte Foods Company 2002 Stock Incentive
Plan” that is to be paid in respect of a Plan Year to a Participant.
Compensation shall not include options to purchase the stock of Del Monte.  
1.11   “Corporate Secretary” shall mean the Corporate Secretary of Del Monte.  
1.12   “Deferral Election Form” shall mean the form established from time to
time by the Committee that a Participant executes and returns to the Corporate
Secretary to make an election to defer Compensation under the Plan.   1.13  
“Deferred Stock Units” shall mean the phantom stock units comprising a
Participant’s Account Balance, each of which represents one (1) share of Common
Stock.   1.14   “Del Monte” shall mean the Del Monte Foods Company, a Delaware
corporation, and its successors.   1.15   “Director” shall mean a member of the
Board who is not an employee of Del Monte.   1.16   “Effective Date” shall mean
the Effective Date of the Plan, which is April 28, 2003.   1.17   “Fair Market
Value” of a share of Common Stock with respect to any day shall mean (a) the
average of the high and low sales prices on such day of a share of Common Stock
as reported on the principal securities exchange on which shares of Common Stock
then are listed or admitted to trading, or (b) if not so reported, the average
of the closing bid and ask prices on such day as reported on the National
Association of Securities Dealers Automated Quotation System, or (c) if not so
reported, as furnished by any member of the National Association of Securities
Dealers, Inc., selected by the Committee. In the event that the price of a share
of Common Stock shall not be so reported, the Fair Market Value of a share of
Common Stock shall be determined by the Committee in its absolute discretion.  
1.18   “Participant” shall mean any Director (a) who elects to participate in
the Plan; (b) who complies with the enrollment requirements pursuant to
Section 2.2; (c) who commences participation in the Plan pursuant to
Section 2.2; and (d) whose Plan Agreement has not terminated.   1.19   “Plan”
shall mean the “Del Monte Foods Company 2003 Non-Employee Director Deferred
Compensation Plan,” which shall be evidenced by this instrument and, with
respect to each Participant, by his or her Plan Agreement, as each may be
amended from time to time.   1.20   “Plan Agreement” shall mean a written
agreement, as may be amended from time to time, which is entered into by and
between Del Monte and the Participant. Each Plan Agreement executed by a
Participant shall provide for the entire benefit to which such Participant is
entitled under the Plan. The Plan Agreement bearing the latest date of
acceptance by the Corporate Secretary shall govern such entitlement and Del
Monte’s liability. Upon the complete payment of a Participant’s Account Balance,
each individual’s Plan Agreement and his or her status as a Participant shall
terminate. The Plan Agreement may be amended by the written consent of both
parties from time to time.

2



--------------------------------------------------------------------------------



 



1.21   “Plan Year” shall mean the period to which elections to defer
Compensation apply. The first Plan Year shall start on April 28, 2003, and shall
end on December 31, 2003, and all Plan Years thereafter (commencing on
January 1, 2004) shall be the calendar year.   1.22   “Survivor Benefit” shall
mean the benefit set forth in Article 6.   1.23   “Termination” shall mean the
termination of service by a Director for any reason, including disability, other
than death.   1.24   “Termination Benefit” shall mean the benefit set forth in
Article 5.   1.25   “Termination Benefit Payout Form” shall mean the form
established from time to time by the Committee that a Participant executes and
returns to the Corporate Secretary to make an election as to the form and timing
of the payout of his or her Termination Benefit under the Plan.   1.26  
“Unforeseeable Financial Emergency” shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (a) a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, (b) a loss of the Participant’s property due to casualty, or
(c) such other extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant, all as determined in the sole
and absolute discretion of the Committee.

ARTICLE 2
Eligibility/Enrollment



2.1   Eligibility. Eligibility to participate in the Plan shall be limited to
non-employee Directors of Del Monte.   2.2   Enrollment Requirements;
Commencement of Participation. As a condition to enrolling in the Plan starting
as of the Effective Date, each Director shall execute and return to the
Corporate Secretary a Plan Agreement, a Deferral Election Form, a Termination
Benefit Payout Form, and a Beneficiary Designation and Spousal Consent Form all
no later than thirty (30) days after the Effective Date. In such case,
participation in the Plan commences as soon as the enrollment requirements are
met and the Corporate Secretary accepts the foregoing documents; provided that
in no case shall Compensation for services performed before the Effective Date
be deferred under the Plan. As a condition to enrolling in the Plan at any other
time, each Director shall execute and return to the Corporate Secretary a Plan
Agreement, a Deferral Election Form, a Termination Benefit Payout Form, and a
Beneficiary Designation and Spousal Consent Form all no later than the end of
the quarter preceding the first quarter for which Compensation shall be
deferred. In such case, participation in the Plan commences on the first day of
the first quarter for which Compensation shall be deferred, provided that the
Corporate Secretary has accepted the foregoing documents. Any Director that
fails to meet the deadlines described above shall not be permitted to enroll
until the following quarter. In addition, the Committee shall establish from
time to time such other enrollment requirements as it determines in its sole and
absolute discretion are necessary.

ARTICLE 3
Deferral Commitments/Vesting/Earnings Crediting



3.1   Election to Defer. On any day of the month in each December preceding the
beginning of each Plan Year (or in the case of the first Plan Year, no later
than thirty (30) days after the Effective

3



--------------------------------------------------------------------------------



 



    Date), a Participant may elect to defer a certain amount of Compensation
(the “Annual Deferral Amount”). A Participant may make separate elections to
defer either zero percent (0%), fifty percent (50%), or one hundred percent
(100%) of each of such Participant’s stock Compensation and cash Compensation
earned during the applicable Plan Year. Notwithstanding the foregoing, new
Directors commencing service in the middle of a Plan Year shall be permitted to
make a deferral election as to Compensation earned during the remainder of that
Plan Year provided that the enrollment requirements of Section 2.2 are met.  
3.2   Effect of Deferral Election Form. Deferral elections shall be made by
delivering to the Corporate Secretary an executed Deferral Election Form, which
must be accepted by the Corporate Secretary for a valid election to exist. For
each succeeding Plan Year, a new Deferral Election Form must be delivered to the
Corporate Secretary, in accordance with Section 3.1. If no Deferral Election
Form is timely delivered for a Plan Year, no Annual Deferral Amount shall be
withheld for that Plan Year.   3.3   Withholding of Annual Deferral Amounts;
Conversion into Deferred Stock Units. For each Plan Year, Compensation shall be
withheld to the extent of the Annual Deferral Amount at the time the
Compensation is or otherwise would be paid to the Participant, even if that
occurs after the end of the Plan Year. The dollar value of the Annual Deferral
Amount will be converted into Deferred Stock Units (including fractions thereof)
by dividing the Annual Deferral Amount by the Fair Market Value of a share of
Common Stock as of the time Compensation is withheld; such Deferred Stock Units
will be credited to the Participant’s Account Balance at such time. Hence, each
Deferred Stock Unit represents one (1) share of Common Stock to which the
Participant is entitled upon the eventual payment of his Account Balance. Under
no circumstances shall a Participant’s Deferred Stock Units be “reconverted”
into cash or be deemed to represent any fixed dollar amount under any provision
of this Plan.   3.4   Crediting of Dividends and Distributions. Each Deferred
Stock Unit will be credited with dividends and special distributions at the time
of such dividend or special distribution, which will be converted into
additional Deferred Stock Units. With respect to the crediting of dividends and
special distributions, Deferred Stock Units will not be entitled to voting
rights. Each Deferred Stock Unit (or fraction thereof) will be converted into
one (1) whole share of Common Stock upon the payment of any benefit under this
Plan.   3.5   Payment of Account Balances. The payment of Account Balances under
Articles 4, 5, and 6 of this Plan shall be effected by issuing shares of Common
Stock to the Participant (or Beneficiary) in a number that is equal to the
number of Deferred Stock Units in such Participant’s Account Balance as of the
date of Termination (or date of withdrawal, if applicable). No fractional shares
of Common Stock will be issued under the Plan. If the calculation of the number
of shares of Common Stock to be issued under this Plan results in fractional
shares, then the number of shares of Common Stock will be rounded up to the
nearest whole share of Common Stock.   3.6   Vesting. A Participant shall at all
times be one hundred percent (100%) vested in his or her Account Balance.

ARTICLE 4
Withdrawal Payouts



4.1   Withdrawal Payout; Suspensions for Unforeseeable Financial Emergencies. If
the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (a) suspend any deferrals of
Participant’s Compensation and/or (b) receive a partial

4



--------------------------------------------------------------------------------



 



or full payout from the Plan. If, subject to the sole discretion of the
Committee, the petition for a suspension and/or payout is approved, suspension
shall take effect upon the date of approval and any payout shall be made within
thirty (30) days of the date of approval, payable in Common Stock in a lump sum.
The payout shall not exceed the lesser of the Participant’s Account Balance,
calculated as of the date the petition is approved, or the amount reasonably
needed to satisfy the Unforeseeable Financial Emergency.



4.2   In-Service Payout Where No Unforeseeable Financial Emergencies. A
Participant may elect, at any time prior to ceasing Board membership on account
of Termination, to withdraw his or her Account Balance, calculated as of the
date of such election, less a withdrawal penalty equal to ten percent (10%) of
such amount (the net amount shall be referred to as the “Withdrawal Amount”). No
partial withdrawals of the Withdrawal Amount shall be allowed. The Participant
shall make this election by giving the Committee advance written notice of the
election in a form determined from time to time by the Committee. The
Participant shall be paid the Withdrawal Amount within thirty (30) days of his
or her election under this Section 4.2, payable in Common Stock in a lump sum,
notwithstanding any election the Participant previously may have made as to the
form or timing of benefits to be paid under this Plan. Once the Withdrawal
Amount is paid, the Participant’s participation in the Plan shall terminate and
the Participant shall not be eligible to participate in the Plan until the
beginning of the third Plan Year following the Plan Year in which the withdrawal
under this Section 4.2 was made.

ARTICLE 5
Termination Benefit



5.1   Termination Benefit. In the case of Termination, the Participant shall
receive a benefit equal to his or her Account Balance.   5.2   Payment of
Termination Benefit. A Participant shall make an election on the Termination
Benefit Payout Form to receive his or her Account Balance as a Termination
Benefit payable either as: (a) a lump sum of Common Stock; or (b) annual
installments of an equal number of shares of Common Stock spread over a period
of not more than fifteen (15) years. Lump sum payments shall be made, and
installment payments shall commence, no later than thirty (30) days from the
date of Termination. Any election made under this section 5.2 shall apply to the
Participant’s entire Account Balance. A Participant may change his or her
election as to form (lump sum or equal annual installments) or timing of payout
of the Termination Benefit by submitting a new Termination Benefit Payout Form
to the Corporate Secretary; provided, however, that no Termination Benefit
Payout Form will be valid unless it is received, accepted, and acknowledged in
writing by the Corporate Secretary at least one (1) year prior to Termination.
The Termination Benefit Payout Form most recently accepted by the Corporate
Secretary shall govern the payout of the Termination Benefit.   5.3   Death
Prior to Completion of Termination Benefits. If a Participant dies after
Termination but before the Termination Benefit is paid in full, unless upon the
request of the Beneficiary, the Committee, in its sole discretion, provides for
a lump sum payment, the Participant’s unpaid Termination Benefit payments shall
continue and shall be paid to the Participant’s Beneficiary for the remaining
number of years in the installment period selected by the Participant; provided,
however, if the Beneficiary dies prior to complete distribution of the
Termination Benefits, payments will be made to the Beneficiary’s estate over the
remaining number of years and in the same amounts as that benefit would have
been paid to the Beneficiary had the Beneficiary survived.

5



--------------------------------------------------------------------------------



 



ARTICLE 6
Survivor Benefit



6.1   Survivor Benefit. If a Participant dies while serving as a member of the
Board, the Participant’s Beneficiary shall receive a Survivor Benefit equal to
the Participant’s Account Balance.   6.2   Payment of Survivor Benefit. The
Survivor Benefit shall be payable in Common Stock in a lump sum. The Survivor
Benefit shall be made within thirty (30) days of the Committee’s receipt of
proof of the Participant’s death.

ARTICLE 7
Beneficiary Designation



7.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary (both primary as well as contingent) to receive
any benefits payable under the Plan to a Beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the beneficiary designation under any other plan of Del Monte in
which the Participant participates.   7.2   Beneficiary Designation; Spousal
Consent; Change. A Participant shall designate his or her Beneficiary by
executing the Beneficiary Designation and Spousal Consent Form, and returning it
to the Corporate Secretary or its designated agent. Where required by law or by
the Committee, in its sole discretion, if the Participant names someone other
than his or her spouse as a sole and primary Beneficiary, the Beneficiary
Designation and Spousal Consent Form must be signed by that Participant’s spouse
and returned to the Corporate Secretary. A Participant shall have the right to
change a Beneficiary by executing a subsequent Beneficiary Designation and
Spousal Consent Form and otherwise complying with the terms of the such form and
the Committee’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Corporate Secretary of a new Beneficiary Designation and
Spousal Consent Form, all Beneficiary Designation and Spousal Consent Forms
previously submitted shall be cancelled. The Committee shall be entitled to rely
on the last Beneficiary Designation and Spousal Consent Form submitted by the
Participant, and accepted by the Corporate Secretary, prior to such
Participant’s death.   7.3   Acknowledgment. No designation or change in
designation of a Beneficiary shall be effective until accepted and acknowledged
in writing by the Corporate Secretary.



7.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 7.1 through 7.3 above, or, if all designated
Beneficiaries predecease the Participant, then the Participant’s designated
Beneficiary shall be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan shall be paid to the
Participant’s estate.   7.5   Doubt as to Beneficiary. If the Committee has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan,
the Committee shall have the right, exercisable in its sole discretion, to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

ARTICLE 8
Termination, Amendment, or Modification of Plan



8.1   Termination. The Board reserves the right to terminate the Plan at any
time. Upon termination of the Plan, a Participant’s Account Balance, calculated
as of the date of Plan termination, shall be

6



--------------------------------------------------------------------------------



 



    paid on the date of Plan termination, payable in Common Stock in a lump sum;
provided, however, that termination of the Plan shall not affect the right of
any Participant who experienced a Termination on or before the date of such Plan
termination, or a Beneficiary of such Participant, to receive benefits in the
manner such Participant elected.   8.2   Amendment. The Board may, at any time,
amend or modify the Plan in whole or in part; provided, however, that no
amendment or modification shall be effective to decrease a Participant’s Account
Balance, calculated as of the effective date of the amendment or modification.
In addition, no amendment or modification of the Plan shall affect the right of
any Participant who experienced a Termination on or before the effective date of
such amendment or modification, or a Beneficiary of such Participant, to receive
benefits in the manner such Participant elected.   8.3   Effect of Payment. The
full payment of the applicable benefit under Articles 4, 5, or 6 of the Plan
shall discharge completely Del Monte and the Committee from all further
obligations under this Plan with respect to the Participant or his or her
Beneficiary, and that Participant’s Plan Agreement shall terminate upon such
full payment of benefits.

ARTICLE 9
Administration



9.1   Committee Duties. This Plan shall be administered by the Committee. The
Committee also shall have the discretion and authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any Committee member must recuse himself or herself on any matter of
personal interest to such member that comes before the Committee.   9.2  
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit and may from time to time consult with counsel, including counsel to Del
Monte.



9.3   Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation, and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.   9.4   Indemnity of Committee. Del Monte shall
indemnify and hold harmless the members of the Committee against any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee or any of its members.

ARTICLE 10
Claims Procedures



10.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on

7



--------------------------------------------------------------------------------



 



    which the event that caused the claim to arise occurred. The claim must
state with particularity the determination desired by the Claimant.   10.2  
Notification of Decision. The Committee shall consider a Claimant’s claim within
sixty (60) days of the making of the claim, and shall notify the Claimant in
writing:

(a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:



(i)   the specific reason(s) for the denial of the claim, or any part of it;  
(ii)   specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;   (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and   (iv)   an explanation of
the claim review procedure set forth in Section 10.3 below.



10.3   Review of a Denied Claim. Within sixty (60) days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than thirty (30) days after the review procedure begins, the Claimant (or
the Claimant’s duly authorized representative):

(a) may review pertinent documents;

(b) may submit written comments or other documents; and/or

(c) may request a hearing, which the Committee, in its sole discretion, may
grant.



10.4   Decision on Review. The Committee shall render its decision on review
promptly, and not later than sixty (60) days after the filing of a written
request for review of the denial pursuant to Section 10.3, unless a hearing is
held or other special circumstances require additional time, in which case the
Committee’s decision must be rendered within one hundred twenty (120) days after
such date. Such decision must be written in a manner calculated to be understood
by the Claimant, and it must contain:

(a) specific reasons for the decision;

(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

(c) such other matters as the Committee deems relevant.





8



--------------------------------------------------------------------------------



 



10.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 10 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 11
Miscellaneous



11.1   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable right, interest or claim
in any property or assets of Del Monte. Del Monte’s assets shall be, and remain,
the general, unpledged and unrestricted assets of Del Monte. Del Monte’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future with respect to its Participants.   11.2  
Company’s Liability. Del Monte’s liability for the payment of benefits shall be
defined only by the Plan. Del Monte shall have no obligation to a Participant
under the Plan except as expressly provided in the Plan.   11.3   Taxes. It
shall be the sole responsibility of the Participant to properly account for and
to pay any income and self-employment tax payable on amounts deferred or
benefits paid under this Plan.   11.4   Nonassignability. Neither a Participant
nor any other person shall have any right to commute, sell, assign, transfer,
pledge, anticipate, mortgage, or otherwise encumber, transfer, hypothecate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are, expressly declared to
be unassignable and non-transferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.   11.5  
Coordination with Other Benefits. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program of Del Monte. The
Plan shall supplement and shall not supersede, modify or amend any other such
plan or program except as expressly may be provided otherwise.   11.6   No
Special Rights. Nothing contained in this Agreement shall confer upon any
Participant any right with respect to the continuation of his or her service
with Del Monte.   11.7   Furnishing Information. A Participant or his or her
Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Committee may deem necessary.   11.8   Captions. The
captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.   11.9   Governing Law. The Plan will be administered in
accordance with the laws of the State of California, without reference to its
principles of conflicts of laws.

9



--------------------------------------------------------------------------------



 



11.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to:

     

  Chair, Executive Compensation Committee of the Board of Directors

  c/o Del Monte Foods Company

  One Market at the Landmark

  San Francisco, CA 94105
 
   

  With a copy to the Corporate Secretary



    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   11.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of Del Monte and its successors and assigns, and the
Participant, the Participant’s Beneficiaries, and their permitted successors and
assigns.   11.12   Spouse’s Interest. The interest in the benefits hereunder of
a spouse of a Participant who has predeceased the Participant automatically
shall pass to the Participant and shall not be transferable by such spouse in
any manner, including but not limited to such spouse’s will, nor shall pass such
interest under the laws of intestate succession.   11.13   Validity. In case any
provision of this Plan shall be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Plan shall be construed and enforced as if such illegal or invalid provision
never had been inserted herein.   11.14   Incompetent. If the Committee
determines in its discretion that a benefit under this Plan is to be paid to a
minor, a person declared incompetent, or a person incapable of handling the
disposition of that person’s property, the Committee may direct payment of such
benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Committee may
require proof of minority, incompetency, incapacity or guardianship, as it may
deem appropriate prior to distribution of the benefit. Any payment of a benefit
shall be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.   11.15   Counterparts. This
instrument may be executed in one or more counterparts each of which shall be
legally binding and enforceable.

10



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, Del Monte has executed this Plan document as of      
April 28, 2003.

     

  DEL MONTE FOODS COMPANY, a Delaware corporation  

  By:                                                           

  Title:                                                         

11